DETAILED ACTION
Response to Amendment
	In response to amendment filed on 4/19/2021, claims 1- 18 are pending for examinations. Further the previously given rejection based on 35 USC 112, second is withdrawn.
Response to Arguments
Applicant's arguments filed in the remarks on 4/19/2021 have been fully considered but they are not persuasive. On page 9, second last paragraph of the remarks, applicant argues, “Nolle pertains to completely different technology intended to balance the load to a single subscriber (not even a subscriber group, let alone two subscriber groups) among a plurality of Orthogonal Frequency Division Multiplexed (OFDM) channels that together comprise the network bandwidth to that subscriber. In other words, given the unitary set of data that is to be delivered to that subscriber, Nolle merely discloses that the data to the subscriber should preferably be spread out among the multiple different OFDM channels that feed the data into the subscriber’s cable modem”.
Examiner disagrees and respectfully submits that applicant has failed to provide the explanation regarding why the Nolle has a completely different technology and how Nolle reference is different than what has been claimed in the claim language. Examiner respectfully submits that the applicant argument does not meet the claim limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner 
Further on same above paragraph, applicant argues, “ Nolle discloses nothing about issuing configuration instructions to a node that tell the node how to distribute data among different groups of subscribers”.
Examiner disagrees and respectfully submits that nowhere in any claim language recites about “issuing configuration instructions …”. Examiner respectfully submits that the applicant argument does not meet the claim limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully note that the applicant's arguments are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. Nevertheless Nolle states as per recitations, (“the downstream configuration component is further operable to receive a second configuration instruction and, based on the second configuration instruction, to provide the first service group network access data to the first subscriber group and to the second subscriber group; see claim 1”) in see Figs 1- 2; and lines 54- 67 of col. 3 about CMTS 205 (e.g., CMTS 105 of FIG. 1) can include a CAM 210 operable to provide improved cable model load balancing. The CAM 210 can store, process, and/or communicate instructions to implement improved cable model load balancing. The CAM 210 can include an I/O module 215 that communicates with load balance groups 220a-b (e.g., load balance groups 120a-b of FIG. 1) through a splitter 225 (e.g., splitter 115 of FIG. 1). The splitter distributes and receives content in downstream channels 230 (e.g., downstream channel 125 of FIG. 1) and upstream channels 235 (e.g., upstream channel 130 of FIG. 1) to end users at a CM/MTA (e.g., CM/MTA 110 of FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6- 8, 17- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nolle et al. (US Pub. No. 8788647 B1) in view of provided disclosure of #16/292133 prior arts discussion, hereafter Prior Art.

	Regarding claim 1, Nolle teaches a network node for use with a broadband data provider facility, a first subscriber group and a second subscriber group, the broadband data provider facility being operable to provide first service group provider data and second service group provider data (see Fig. 1 wherein broadband data provider facility is shown, #115 can be a network node and first subscriber group can be Group 1 120a and second subscriber group can be group 2 120b; further see lines 1 -35 of col. 3), the network node comprising:
	a network access device operable to convert the first service group provider data into first service group network access data and to convert the second service group provider data into second service group network access data, the first service group network access data to be provided to the first subscriber group, the second service group network access data to be provided to the second subscriber group (already stated above; see lines 1-35 of col. 3; #115 (has network access device functionality) can further segment into multiple load groups 120 a- b such as for example Group 1 120a and Group 2 120b); and
	a downstream configuration component operable to receive a configuration instruction, to receive the first service group network access data, to receive the second service group network access data and, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group (see lines 30- 35 of col. 3.. CMTS 105 and/or a computing device 135 connected to the CMTS can perform load balancing for network devices by assigning CM/MTA 110 to downstream 125 and/or upstream 130 channels to optimize performance. For example, if the downstream channels in Group 1 120 a are operating at maximum capacity while downstream channels in Group 2 120 b are operating in at a low capacity, then load balancing for network devices can reassign one or more CM/MTA 110 (as a downstream configuration component) in one channel in Group 1 120 a to a channel in Group 2 120 b…),
	wherein the downstream configuration component is further operable to receive a second configuration instruction and, based on the second configuration instruction, to provide the first service group network access data to the first subscriber group and to the second subscriber group (see Figs 1- 2; and lines 54- 67 of col. 3 about CMTS 205 (e.g., CMTS 105 of FIG. 1) can include a CAM 210 operable to provide improved cable model load balancing. The CAM 210 can store, process, and/or communicate instructions to implement improved cable model load balancing. The CAM 210 can include an I/O module 215 that communicates with load balance groups 220a-b (e.g., load balance groups 120a-b of FIG. 1) through a splitter 225 (e.g., splitter 115 of FIG. 1). The splitter distributes and receives content in downstream channels 230 (e.g., downstream channel 125 of FIG. 1) and upstream channels 235 (e.g., upstream channel 130 of FIG. 1) to end users at a CM/MTA (e.g., CM/MTA 110 of FIG. 1)). Here Nolle is silent regarding converting limitations  into first service group network access data and into second service group network access data, the first service group network access data; however in the provided disclosure of this App# 16/292133 in drawing section Fig. 3B wherein #104 node has a downstream configuration component and #302 is optical communication component which will de-multiplex the wavelengths from the single optical line into separate optical signals that are then converted into RF signals; see [0058] page 9. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Prior Art with the teachings of Nolle to make system more standardized.

	Regarding claim 6, Nolle in view of Prior Art teaches as per claim 1, wherein Nolle states the network access device comprises a first network interface component, a second network interface component and a communication distribution processor, wherein the communication distribution processor comprises a communication component and a control component, wherein the communication component is operable to receive the first service group provider data and the second service group provider data from the broadband data provider facility, to send the first service group provider data to the first network interface component and to send the second service group provider data to the second network interface component, to provide the configuration instruction to the downstream configuration component and to provide the second configuration instruction to the downstream configuration component (see Fig. 1 wherein broadband data provider facility is shown, #115 can be a network node and first subscriber group can be Group 1 120a and second subscriber group can be group 2 120b; further see lines 1 -35 of col. 3; as stated above see lines 1-35 of col. 3; #115 (has network access device functionality) can further segment into multiple load groups 120 a- b such as for example Group 1 120a and Group 2 120b; further as discussed above see lines 30- 35 of col. 3.. CMTS 105 and/or a computing device 135 connected to the CMTS can perform load balancing for network devices by assigning CM/MTA 110 to downstream 125 and/or upstream 130 channels to optimize performance. For example, if the downstream channels in Group 1 120 a are operating at maximum capacity while downstream channels in Group 2 120 b are operating in at a low capacity, then load balancing for network devices can reassign one or more CM/MTA 110 (as a downstream configuration component) in one channel in Group 1 120 a to a channel in Group 2 120 b…), Here Nolle is silent regarding converting limitations  into first service group network access data and into second service group network access data, the first service group network access data; however in the provided disclosure of this App# 16/292133 in drawing section Fig. 3B wherein #104 node has a downstream configuration component and #302 is optical communication component which will de-multiplex the wavelengths from the single optical line into separate optical signals that are then converted into RF signals; see [0058] page 9.This way provided disclosure states wherein the first network interface component is operable to convert the first service group provider data into the first service group network access data and to provide the first service group network access data to the downstream configuration component, wherein the second network interface component is operable to convert the second service group provider data into the second service group network access data, and to provide the second service group network access data to the downstream configuration component.
	Further secondary reference Prior Art states wherein the control component is operable to instruct the downstream configuration component, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group, and wherein the control component is further operable to instruct the downstream configuration component, based on the second configuration instruction, to provide the first service group network access data to the first subscriber group and to the second subscriber group; see Fig. 3B wherein #304 as a downstream configuration component and subscriber groups are shown as 106, 110, 114, 118 and #302 as a control apparatus; see [0057- 0061] of provided disclosure.

	Regarding claim 7, Nolle in view of Prior Art teaches as per claim 6, wherein the communication component is further operable to receive the configuration instruction from the broadband data provider facility and to receive the second configuration instruction from the broadband data provider facility; Nolle already described; see lines 30- 35 of col. 3.. CMTS 105 and/or a computing device 135 connected to the CMTS can perform load balancing for network devices by assigning CM/MTA 110 to downstream 125 and/or upstream 130 channels to optimize performance. For example, if the downstream channels in Group 1 120 a are operating at maximum capacity while downstream channels in Group 2 120 b are operating in at a low capacity, then load balancing for network devices can reassign one or more CM/MTA 110 (as a downstream configuration component) in one channel in Group 1 120 a to a channel in Group 2 120 b…further see Figs 1- 2; and lines 54- 67 of col. 3 about CMTS 205 (e.g., CMTS 105 of FIG. 1) can include a CAM 210 operable to provide improved cable model load balancing. The CAM 210 can store, process, and/or communicate instructions to implement improved cable model load balancing. The CAM 210 can include an I/O module 215 that communicates with load balance groups 220a-b (e.g., load balance groups 120a-b of FIG. 1) through a splitter 225 (e.g., splitter 115 of FIG. 1). The splitter distributes and receives content in downstream channels 230 (e.g., downstream channel 125 of FIG. 1) and upstream channels 235 (e.g., upstream channel 130 of FIG. 1) to end users at a CM/MTA (e.g., CM/MTA 110 of FIG. 1).

	Regarding claim 8, Nolle in view of Prior Art teaches as per claim 6, wherein the control component is further operable to generate the configuration instruction and to generate the second configuration instruction; Nolle already described; see lines 30- 35 of col. 3.. CMTS 105 and/or a computing device 135 connected to the CMTS can perform load balancing for network devices by assigning CM/MTA 110 to downstream 125 and/or upstream 130 channels to optimize performance. For example, if the downstream channels in Group 1 120 a are operating at maximum capacity while downstream channels in Group 2 120 b are operating in at a low capacity, then load balancing for network devices can reassign one or more CM/MTA 110 (as a downstream configuration component) in one channel in Group 1 120 a to a channel in Group 2 120 b…further see Figs 1- 2; and lines 54- 67 of col. 3 about CMTS 205 (e.g., CMTS 105 of FIG. 1) can include a CAM 210 operable to provide improved cable model load balancing. The CAM 210 can store, process, and/or communicate instructions to implement improved cable model load balancing. The CAM 210 can include an I/O module 215 that communicates with load balance groups 220a-b (e.g., load balance groups 120a-b of FIG. 1) through a splitter 225 (e.g., splitter 115 of FIG. 1). The splitter distributes and receives content in downstream channels 230 (e.g., downstream channel 125 of FIG. 1) and upstream channels 235 (e.g., upstream channel 130 of FIG. 1) to end users at a CM/MTA (e.g., CM/MTA 110 of FIG. 1).

	Regarding claim 17, Nolle teaches a communication distribution processor for use with a broadband data provider facility, a first subscriber group, a second subscriber group, a first network interface component, a second network interface component and a downstream configuration component, the broadband data provider facility being operable to provide first service group provider data and second service group provider data, the first network interface component being operable to convert the first service group provider data into first service group network access data, the second network interface component being operable to convert the second service group provider data into second service group network access data, the downstream configuration component being operable to receive a configuration instruction, to receive the first service group network access data, to receive the second service group network access data and, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group, the communication distribution processor comprising:
a communication component; and a control component (see Fig. 1 wherein broadband data provider facility is shown, first subscriber group can be Group 1 120a and second subscriber group can be group 2 120b and #115 can be communication distribution processor having functionality of a communication component; and a control component ; further see lines 1 -35 of col. 3; further see same lines 1-35 of col. 3; #115 (has network access device functionality) can further segment into multiple load groups 120 a- b such as for example Group 1 120a and Group 2 120b),
	wherein the communication component is operable to receive the first service group provider data and the second service group provider data from the broadband data provider facility, to send the first service group provider data to the first network interface component, to send the second service group provider data to the second network interface component, to provide the configuration instruction to the downstream configuration component and to provide a second configuration instruction to the downstream configuration component (see lines 30- 35 of col. 3.. CMTS 105 and/or a computing device 135 connected to the CMTS can perform load balancing for network devices by assigning CM/MTA 110 to downstream 125 and/or upstream 130 channels to optimize performance. For example, if the downstream channels in Group 1 120 a are operating at maximum capacity while downstream channels in Group 2 120 b are operating in at a low capacity, then load balancing for network devices can reassign one or more CM/MTA 110 (as a downstream configuration component) in one channel in Group 1 120 a to a channel in Group 2 120 b…),
	Here Nolle is silent regarding converting limitations  into first service group network access data and into second service group network access data, the first service group network access data; however in the provided disclosure of this App# 16/292133 in drawing section Fig. 3B wherein #104 node has a downstream configuration component and #302 is optical communication component which will de-multiplex the wavelengths from the single optical line into separate optical signals that are then converted into RF signals; see [0058] page 9. This way provided disclosure states wherein the first network interface component is operable to convert the first service group provider data into the first service group network access data and to provide the first service group network access data to the downstream configuration component, wherein the second network interface component is operable to convert the second service group provider data into the second service group network access data, and to provide the second service group network access data to the downstream configuration component.
	Further secondary reference Prior Art states wherein the control component is operable to instruct the downstream configuration component, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group, and wherein the control component is further operable to instruct the downstream configuration component, based on the second configuration instruction, to provide the first service group network access data to the first subscriber group and to the second subscriber group; see Fig. 3B wherein #304 as a downstream configuration component and subscriber groups are shown as 106, 110, 114, 118 and #302 as a control apparatus; see [0057- 0061] of provided disclosure. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Prior Art with the teachings of Nolle to make system more standardized. Having a mechanism wherein the first network interface component is operable to convert the first service group provider data into the first service group network access data and to provide the first service group network access data to the downstream configuration component, wherein the second network interface component is operable to convert the second service group provider data into the second service group network access data, and to provide the second service group network access data to the downstream configuration component, wherein the control component is operable to instruct the downstream configuration component, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group, and wherein the control component is further operable to instruct the downstream configuration component, based on the second configuration instruction, to provide the first service group network access data to the first subscriber group and to the second subscriber group; greater way more standardized approach can be carried out to control more effectively in the communication system.

	Regarding claim 18, Nolle states a method of using a network node with a broadband data provider facility, a first subscriber group and a second subscriber group, the broadband data provider facility being operable to provide first service group provider data and second service group provider data (see Fig. 1 wherein broadband data provider facility is shown, #115 can be a network node and first subscriber group can be Group 1 120a and second subscriber group can be group 2 120b; further see lines 1 -35 of col. 3; #115 (has network access device functionality) can further segment into multiple load groups 120 a- b such as for example Group 1 120a and Group 2 120b), the method comprising:
converting, via a network access device, the first service group provider data into first service group network access data, the first service group network access data to be provided to the first subscriber group;
converting, via the network access device, the second service group provider data into second service group network access data, the second service group network access data to be provided to the second subscriber group;
receiving, via a downstream configuration component, a configuration instruction; receiving, via the downstream configuration component, the first service group network access data; receiving, via the downstream configuration component, the second service group network access data (see lines 30- 35 of col. 3.. CMTS 105 and/or a computing device 135 connected to the CMTS can perform load balancing for network devices by assigning CM/MTA 110 to downstream 125 and/or upstream 130 channels to optimize performance. For example, if the downstream channels in Group 1 120 a are operating at maximum capacity while downstream channels in Group 2 120 b are operating in at a low capacity, then load balancing for network devices can reassign one or more CM/MTA 110 (as a downstream configuration component) in one channel in Group 1 120 a to a channel in Group 2 120 b…); here Nolle teaches about generating configuration instructions including second instructions and receiving, via the downstream configuration component, receive a second configuration instruction; see lines 30- 35 of col. 3.. CMTS 105 and/or a computing device 135 connected to the CMTS can perform load balancing for network devices by assigning CM/MTA 110 to downstream 125 and/or upstream 130 channels to optimize performance. For example, if the downstream channels in Group 1 120 a are operating at maximum capacity while downstream channels in Group 2 120 b are operating in at a low capacity, then load balancing for network devices can reassign one or more CM/MTA 110 (as a downstream configuration component) in one channel in Group 1 120 a to a channel in Group 2 120 b…; further see Figs 1- 2; and lines 54- 67 of col. 3 about CMTS 205 (e.g., CMTS 105 of FIG. 1) can include a CAM 210 operable to provide improved cable model load balancing. The CAM 210 can store, process, and/or communicate instructions to implement improved cable model load balancing. The CAM 210 can include an I/O module 215 that communicates with load balance groups 220a-b (e.g., load balance groups 120a-b of FIG. 1) through a splitter 225 (e.g., splitter 115 of FIG. 1). The splitter distributes and receives content in downstream channels 230 (e.g., downstream channel 125 of FIG. 1) and upstream channels 235 (e.g., upstream channel 130 of FIG. 1) to end users at a CM/MTA (e.g., CM/MTA 110 of FIG. 1). But Nolle is silent regarding providing, via the downstream configuration component and based on the configuration instruction, the first service group network access data to the first subscriber group; providing, via the downstream configuration component and based on the configuration instruction, the second service group network access data to the second subscriber group; providing, via the downstream configuration component and based on the second configuration instruction, the first service group network access data to the first subscriber group and to the second subscriber group; further Nolle is silent regarding converting limitations  into first service group network access data and into second service group network access data, the first service group network access data; however in the provided disclosure of this App# 16/292133 in drawing section Fig. 3B wherein #104 node has a downstream configuration component and #302 is optical communication component which will de-multiplex the wavelengths from the single optical line into separate optical signals that are then converted into RF signals; see [0058] page 9. This way provided disclosure states wherein the first network interface component is operable to convert the first service group provider data into the first service group network access data and to provide the first service group network access data to the downstream configuration component, wherein the second network interface component is operable to convert the second service group provider data into the second service group network access data, and to provide the second service group network access data to the downstream configuration component; further as per Fig. 3B downstream configuration component #304 is shown and access data has been provided to first and second subscriber group; further see [0057- 0061]… Each of NACs 306, 308, 310 and 312 provide data over RF signals in the downstream direction to respective subscriber groups at the correct power level….It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Prior Art with the teachings of Nolle to make system more standardized. Having a mechanism wherein the first network interface component is operable to convert the first service group provider data into the first service group network access data and to provide the first service group network access data to the downstream configuration component, wherein the second network interface component is operable to convert the second service group provider data into the second service group network access data, and to provide the second service group network access data to the downstream configuration component, wherein the control component is operable to instruct the downstream configuration component, based on the configuration instruction, to provide the first service group network access data to the first subscriber group and to provide the second service group network access data to the second subscriber group, and wherein the control component is further operable to instruct the downstream configuration component, based on the second configuration instruction, to provide the first service group network access data to the first subscriber group and to the second subscriber group; greater way more standardized approach can be carried out to control more effectively in the communication system.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolle et al. (US Pub. No. 8788647 B1) in view of provided disclosure of #16/292133 prior arts discussion, hereafter Prior Art and further in view of Prodan et al. (US Pat. No. 8953445 B2).

	Regarding claim 2, Nolle in view of Prior Art teaches as per claim 1, wherein the network access device is operable to generate the second configuration instruction based on a first traffic load of first network access data to be provided to the first subscriber group and a second traffic load of second network access data to be provided to the second subscriber group; here Nolle states in col. 11 lines 14- 20 about some implementations, the CMTS CAM and/or computing device can select the CM based upon factors such as, for example, CM traffic load or network characters, among others. In other implementations, the CM CAM and/or computing device can select the CM randomly…; but Nolle fails to state about regarding network access device is operable to generate instructions; however Prodan states in claims 15- 16 about apparatus to transfer data, the apparatus comprising; a first edge modulator configured to transmit over a first group of radio frequency (RF) channels connected to a cable modem; a second edge modulator configured to transmit over a second group of RF channels connected to the cable modem; and a forwarder configured to assign a portion of the data to the first edge modulator or the second edge modulator based on a combined load of the first group of RF channels and a combined load of the second group of RF channels; wherein the forwarder is further configured to load balance flows in the data among the first edge modulator and the second edge modulator based on the combined load of the first group of channels and the combined load of the second group of channels. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Prodan with the teachings of Nolle in view of Prior Art to make system more standardized. Having a mechanism wherein network access device is operable to generate the configuration instruction; greater way standardized approach can be carried out in the communication system.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolle et al. (US Pub. No. 8788647 B1) in view of provided disclosure of #16/292133 prior arts discussion, hereafter Prior Art and further in view of IDS filed on 9/8/2020 see page 2 (1) CableLabs "MAC and Upper Layer Protocols Interface Specification. 11.6; Autonomous Load Balancing 11 , DATA-DVER-CABLE SERVICE INTERFACE SPECIFICATIONS DOCSIS 3.0, vol. CM-SP-MULPiv3.0-l13-100611 11 June 2010 (2010-06-11), hereafter CableLabs.

	Regarding claim 3, Nolle in view of Prior art teaches as per claim 1, but Nolle is silent regarding wherein the network access device is further operable to receive a broadband data provider instruction from the broadband data provider facility and to generate the second configuration instruction based on the broadband data provider instruction; however CableLabs states in 11.6.8 about the CMTS MUST support a means (via CMTS management objects) for an operator or external entity to direct the CMTS to initiate a DCC or DEC transaction with a CM... It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of CableLabs with the teachings of Nolle in view of Prior art to make system more effective. Having a mechanism wherein the network access device is further operable to receive a broadband data provider instruction from the broadband data provider facility and to generate the second configuration instruction based on the broadband data provider instruction; greater way more control in data communication procedure can be carried out in the communication system.

Claims 4, 9- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolle et al. (US Pub. No. 8788647 B1) in view of provided disclosure of #16/292133 prior arts discussion, hereafter Prior Art and further in view of Preffer (US Pub. No. 2019/0036785 A1), hereafter Howard.

	Regarding claim 4, Nolle in view of Prior art teaches as per claim 1, further comprising:
	a first downstream service group communication channel in communication with the network access device (see Fig. 1, Group 1 is communication with the network access device); and
	a second downstream service group communication channel in communication with the network access device (see Fig. 1, Group 2 is communication with the network access device),
	wherein the network access device is further operable to provide the first service group network access data to the downstream configuration component via the first downstream service group communication channel, wherein the network access device is further operable to provide the second service group network access data to the downstream configuration component via the second downstream service group communication channel (already described above; see Fig. 1). Here Nolle teaches about CMTS 205 (e.g., CMTS 105 of FIG. 1) can include a CAM 210 operable to provide improved cable model load balancing. The CAM 210 can store, process, and/or communicate instructions to implement improved cable model load balancing. The CAM 210 can include an I/O module 215 that communicates with load balance groups 220a-b (e.g., load balance groups 120a-b of FIG. 1) through a splitter 225 (e.g., splitter 115 of FIG. 1). The splitter distributes and receives content in downstream channels 230 (e.g., downstream channel 125 of FIG. 1) and upstream channels 235 (e.g., upstream channel 130 of FIG. 1) to end users at a CM/MTA (e.g., CM/MTA 110 of FIG. 1); see lines 54- 67 of col. 3 and Fig. 2; but Nolle is silent regarding to generate the second configuration instruction based on the downstream configuration component not receiving the second service group network access data via the second downstream service group communication channel; however Howard states in [0018] about .. if a subscriber or group of subscribers in given service group is having a network-related problem (as opposed to for example issues with their particular CPE), the network operator needs to be able to identify all of the physical and logical elements in the path for service delivery to the affected subscriber(s). Conversely, if the operator is making a change to a physical or logical element, it is desirous to be able to identify all the subscribers and/or other elements in the service delivery path, so that the operator may proactively plan, support and communicate any service delivery impacts. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Howard with the teachings of Nolle in view of Prior art to make system more effective. Having a mechanism wherein to generate the second configuration instruction based on the downstream configuration component not receiving the second service group network access data via the second downstream service group communication channel; greater way more control in data communication procedure can be carried out in the communication system.

	Regarding claim 9, Nolle in view of Prior art teaches as per claim 8, but Nolle is silent regarding wherein the control component is further operable to generate the second configuration instruction based on conditions detected inside the network access device; however Howard states in [0099] about If one set of serving Cores/eCores i.e. network access device failed for whatever reason, only half of the RPDs/eRPDs would have to be re-assigned. This approach in effect allows operators to enforce failure group size policies for RPDs/eRPDs and CCAP Cores/eCores by including such data as a parameter within the policy assignment calculation. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Howard with the teachings of Nolle in view of Prior art to make system more reliable.

	Regarding claim 10, Nolle in view of Prior art teaches as per claim 9, wherein the control component is further operable to generate the configuration instruction based on conditions detected inside the network access device; Howard states in [0099] about If one set of serving Cores/eCores (i.e. network access device) failed for whatever reason, only half of the RPDs/eRPDs would have to be re-assigned. This approach in effect allows operators to enforce failure group size policies for RPDs/eRPDs and CCAP Cores/eCores by including such data as a parameter within the policy assignment calculation. 

	Regarding claim 11, Nolle in view of Prior art teaches as per claim 9, wherein the control component is further operable to generate the second configuration instruction based on a malfunction of the communication component; Howard states in [0099] about If one set of serving Cores/eCores (i.e. communication component part of network access device) failed for whatever reason, only half of the RPDs/eRPDs would have to be re-assigned. This approach in effect allows operators to enforce failure group size policies for RPDs/eRPDs and CCAP Cores/eCores by including such data as a parameter within the policy assignment calculation. 

	Regarding claim 12, Nolle in view of Prior art teaches as per claim 9, wherein the control component is further operable to generate the second configuration instruction based on a malfunction of the first network interface component; Howard states in [0099] about If one set of serving Cores/eCores failed for whatever reason, only half of the RPDs/eRPDs would have to be re-assigned. This approach in effect allows operators to enforce failure group size policies for RPDs/eRPDs and CCAP Cores/eCores by including such data as a parameter within the policy assignment calculation.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolle et al. (US Pub. No. 8788647 B1) in view of provided disclosure of #16/292133 prior arts discussion, hereafter Prior Art and further in view of Sandoval (US Pub. No. 2019/0098067 A1).

	Regarding claim 5, Nolle in view of Prior Art teaches as per claim 1, but Nolle fails to state about wherein the network access device is operable to generate the first service group network access data as a type of network data selected from a group of types of network data consisting of passive optical network data, hybrid fiber-coaxial network data and wireless network data; however Sandoval states in [0032] and Figs. 1 and 3 about utilizing any type of distribution network 302 (e.g., including lines 101 in FIG. 1), for distributing content from a content source 301 to a content device 306…… communicate with one or more of the other communication devices 303 using a series of interconnected communication links 304 (e.g., co-axial cables, optical fibers, or wireless, including lines 101 in FIG. 1), to connect one or more content devices 306 (shown as 306-A to 306-E and referred to herein both individually and collectively as 306) at various premises 305 (e.g., businesses, homes, or consumer dwellings) to the distribution network 302. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sandoval with the teachings of Nolle in view of Prior Art to make system more standardized. Having a mechanism wherein the network access device is operable to generate the first service group network access data as a type of network data selected from a group of types of network data consisting of passive optical network data, hybrid fiber-coaxial network data and wireless network data; greater way standardized approach can be carried out in the communication system.

	Regarding claim 13, Nolle in view of Prior Art teaches as per claim 6, but Nolle fails to state about wherein the control component is further operable to generate the second configuration instruction to save power; however Sandoval states in [0093]… NID (e.g., 303-D) may comprise a Converged Cable Access Platform device (CCAP) or any other hardware appliance to bridge content devices 306. For example, a CCAP can bridge between an Internet Protocol-based fiber portion of a network 302 and an RF Quadrature Amplitude Modulation ("QAM") co-axial network going to user premises 305. In at least some examples, when service demand decreases, certain ports of a CCAP can be powered down to conserve energy, while ensuring that the user experience is maintained... It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sandoval with the teachings of Nolle in view of Prior Art to make system more effective. Having a mechanism wherein the control component is further operable to generate the second configuration instruction to save power; greater way power saving approach can be carried out in the communication system.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolle et al. (US Pub. No. 8788647 B1) in view of provided disclosure of #16/292133 prior arts discussion, hereafter Prior Art and further in view of Winters  (US Pat. No. 8477807 B1).

	Regarding claim 15, Nolle in view of Prior Art teaches as per claim 1, but Nolle fails to state about wherein the network access device operable to operate with a data over cable service interface specification physical layer and a medium access control layer, and wherein the network access device is further operable to operate without the medium access control layer based on conditions detected inside the network access device; however Winters states in lines 30- 35 of col. 1 about cable and fiber networks in deployed DOCSIS-compliant systems, the DOCSIS 3.0 specification has enhanced the capabilities of the headend with regard to locating specific devices in its network. The DOCSIS 3.0 media access control ( MAC) and upper layer protocols interface (MULPI) spec introduces the concepts of MAC domain upstream service groups (or MD-US-SGs). An MD-US-SG refers to the set of upstream channels from the same MAC Domain that is reached by a single cable modem. In order to help the headend cable modem termination system (CMTS) isolate each individual modem to a particular MD-US-SG and resolve upstream ambiguity, the spec has made multiple changes to the way cable modems perform ranging and registration on DOCSIS 3.0 networks; further refer to lines 53- 59 of col. 3 about methods and apparatus can provide improved ranging for non DOCSIS 3.0 based communication systems including wireless, wired and optical communications systems. This improved ranging can include prioritizing an upstream ambiguity list and prioritizing visible upstream channel identifiers, and generating a hierarchical candidate list for use in initial ranging for a communications. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Winters with the teachings of Nolle in view of Prior Art to make system more effective. Having a mechanism wherein the network access device operable to operate with a data over cable service interface specification physical layer and a medium access control layer, and wherein the network access device is further operable to operate without the medium access control layer based on conditions detected inside the network access device; greater way resources can be managed/utilized in the communication system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolle et al. (US Pub. No. 8788647 B1) in view of provided disclosure of #16/292133 prior arts discussion, hereafter Prior Art and further in view of Hamzeh et al.  (US Pub. No. 2017/0093555 A1).

	Regarding claim 16, Nolle in view of Prior Art teaches as per claim 1, but Nolle fails to state about wherein the network access device operable to operate with a data over cable service interface specification physical layer with a full duplex capability, and wherein the network access device is further operable to operate without the full duplex capability based on conditions detected inside the network access device; however Hamzeh states in [0042] regarding CMTS 11 then generates a scheduling matrix that directs the CMs 12 to communicate accordingly (i.e., either as full-duplex or non-full-duplex), in the process element 208; further see [0032] CMTS 11 manages a list of the CMs 12 and their RF isolations so as to choose which CMs 12 may perform full-duplex communications with the CMTS 11. CMs not meeting the threshold level of RF isolation are directed by the CMTS 11 to operate in a time shared and/or frequency shared simplex operation. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hamzeh with the teachings of Nolle in view of Prior Art to make system more effective. Having a mechanism wherein the network access device operable to operate with a data over cable service interface specification physical layer with a full duplex capability, and wherein the network access device is further operable to operate without the full duplex capability based on conditions detected inside the network access device; greater way resources can be managed/utilized in the communication system.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468